DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 20 February 2019.  The information therein was considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-11, 14-18, 20-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4, 7-11, 14-18, 20-21 and 24-25 are rejected on the basis that they contain improper Markush groupings.  A Markush grouping is a closed group of 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2013/0021835) (hereinafter, “Hwang”).

Re: independent claim 1, Hwang discloses in figs. 4 and 7B a semiconductor device, comprising: a first electrode (100/200); a threshold switching layer (120/221) on the first electrode; a semiconductor layer (223, [0059]) on the threshold switching layer; and a second electrode (160/230) on the semiconductor layer.
Re: independent claim 13, Hwang discloses in figs. 4 and 7B a resistive random access memory (RRAM) array, comprising: a word line [0056] and [0074]; a plurality of RRAM memory cells, wherein a RRAM memory cell of the plurality of RRAM memory cells includes a selector (120/221,223) coupled to a RRAM storage cell (140/225), and further includes: a threshold switching layer (120/221) coupled to the word line, wherein the threshold switching layer is included in the selector; a semiconductor layer (223, [0059]) on the threshold switching layer, wherein the semiconductor layer is included in the selector, and is also an oxygen exchange layer [0040] of the RRAM storage cell (see also figs. 9A-9D); a resistive switching material layer (140/225) on the semiconductor layer, wherein the resistive switching material layer is included in the RRAM storage cell (140/225); and a bit line [0056], [0074] on the resistive switching material layer.
Re: claims 2 and 14, Hwang discloses the semiconductor device, the RRAM device and the RRAM array of claims 1 and 13, respectively, wherein the semiconductor layer (223, [0059]) includes at least one material selected from the group consisting of: ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, or a transition metal oxide.
Re: claims 3 and 18, Hwang discloses the semiconductor device and the RRAM array of claims 1 and 13, respectively, wherein the threshold switching layer (120/221 [0059]) includes at least one material selected from the group consisting of: HfOx, TaOx, GeTe, Si, SixGeyTez, SixTeyAszGew, NbOx, VOx, AsTeGeSi, As2Te3Ge, As2Se3Ge, NiO, or a metal doped oxide.
Re: claim 4, Hwang discloses the semiconductor device claim 1, respectively, wherein the first electrode or the second electrode (100/200, 16/230, [0057]) includes at least one material selected from the group consisting of: gold (Au), platinum (Pt), ruthenium (Ru), iridium (Ir), titanium (Ti), aluminum (Al), copper (Cu), tantalum (Ta), tungsten (W), iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAIN, TiW, or Hf.
Re: claim 5, Hwang discloses the semiconductor device of claim 1, respectively, wherein the resistive switching material layer, threshold switching layer (120/221 [0057]), or the semiconductor layer has a thickness in a range of about 1-20 nm.
Re: claim 15, Hwang discloses the RRAM array of claim 13, respectively, wherein the resistive switching material layer (140/225 [0054]) includes at least one material selected from the group consisting of: HfOx, TaOx, HfTaOx, Te, Ge, Si, or chalcogenide.
Re: claim 16, Hwang discloses the RRAM array of claim 13, respectively, wherein the resistive switching material layer (140/225 [0054]) includes at least one material selected from the group consisting of: a transition metal oxide or a transition metal chalcogenide.
Re: claim 17, Hwang discloses the RRAM array of claim 13, wherein the word line or the bit line [0056], [0057], [0074] includes at least one material selected from the group consisting of: gold (Au), platinum (Pt), ruthenium (Ru), iridium (Ir), titanium (Ti), aluminum (Al), copper (Cu), tantalum (Ta), tungsten (W), iridium-tantalum alloy (Ir-Ta), indium-tin oxide (ITO), TaN, TiN, TiAlN, TiW, or Hf.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2013/0021835) (hereinafter, “Hwang”) in view of Lee et al. (US 2016/0163979) (hereinafter, “Lee”).
Re: independent claim 6, Hwang discloses in figs. 4 and 7B, a resistive random access memory (RRAM) device, comprising: a first electrode (100/200); a threshold switching layer (120/221) on the first electrode, wherein the threshold switching layer is included in a selector [0075]; a semiconductor layer (223, [0059]) on the threshold switching layer, wherein the semiconductor layer is included in the selector (fig. 7B), and is also an oxygen exchange layer [0040] of a RRAM storage cell (see also figs. 9A-9D); a resistive switching material layer (140/225) on the semiconductor layer, wherein 
Hwang does not disclose a semiconductor substrate.
Lee discloses a semiconductor substrate [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lower electrode on a semiconductor substrate as is well known in the art. 
Re: claim 7, Hwang in view of Lee discloses the RRAM device of claim 6, respectively, wherein the semiconductor layer (223, [0059]) includes at least one material selected from the group consisting of: ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, or a transition metal oxide.
Re: claim 8, Hwang in view of Lee discloses the RRAM device claim 6, respectively, wherein the resistive switching material layer (140/225 [0054]) includes at least one material selected from the group consisting of: HfOx, TaOx, HfTaOx, Te, Ge, Si, or chalcogenide.
Re: claim 9, Hwang in view of Lee discloses the RRAM device claim 6, respectively, wherein the resistive switching material layer (140/225 [0054]) includes at least one material selected from the group consisting of: a transition metal oxide or a transition metal chalcogenide.
Re: claim 10, Hwang in view of Lee disclose the RRAM device claim 6, respectively, wherein the first electrode or the second electrode (100/200, 16/230, [0057]) includes at least one material selected from the group consisting of: gold (Au), 
Re: claim 11, Hwang in view of Lee discloses the RRAM device of claim 6, respectively, wherein the threshold switching layer (120/221 [0059]) includes at least one material selected from the group consisting of: HfOx, TaOx, GeTe, Si, SixGeyTez, SixTeyAszGew, NbOx, VOx, AsTeGeSi, As2Te3Ge, As2Se3Ge, NiO, or a metal doped oxide.
Re: claim 12, Hwang in view of Lee discloses the RRAM device claim 6, respectively, wherein the resistive switching material layer, threshold switching layer (120/221 [0057]), or the semiconductor layer has a thickness in a range of about 1-20 nm.
Re: independent claim 19, Hwang discloses a computing device, comprising: a memory device including a plurality of memory cells, wherein a memory cell of the plurality of memory cells includes: a word line [0056], [0074] of the memory device; a selector (120/221,223) coupled to the word line, wherein the selector includes a threshold switching layer (120/221) coupled to the word line [0074], and a semiconductor layer (223, [0059]) on the threshold switching layer; a storage cell (140/225) coupled to the selector; and a bit line [0056] and [0074] of the memory device, the bit line coupled to the storage cell [0074].
Hwang does not disclose a circuit board; and a memory device coupled to the circuit board.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the memory device to a circuit board as is well known in the art. 
Re: claim 20, Hwang in view of Lee discloses the computing device of claim 19, respectively, wherein the semiconductor layer (223, [0059]) includes at least one material selected from the group consisting of: ZnO, InOx, GaOx, IGZO, IZO, ITO, SnOx, Cu2O, CuO, CoO, amorphous Si, amorphous Ge, polysilicon, a transition metal chalcogenide, or a transition metal oxide.
Re: claim 21, Hwang in view of Lee discloses the computing device of claim 19, respectively, wherein the threshold switching layer (120/221 [0059]) includes at least one material selected from the group consisting of: HfOx, TaOx, GeTe, Si, SixGeyTez, SixTeyAszGew, NbOx, VOx, AsTeGeSi, As2Te3Ge, As2Se3Ge, NiO, or a metal doped oxide.
Re: claim 22, Hwang in view of Lee discloses the computing device of claim 19, wherein the storage cell (140/225 [0019]) is a phase-change random access memory (PCRAM) storage cell, a magnetic random access memory (MRAM) storage cell, or a resistive random access memory (RRAM) storage cell.
Re: claim 23, Hwang in view of Lee discloses the computing device of claim 19, wherein the storage cell is a resistive random access memory (RRAM) storage cell including: the semiconductor layer (223, [0059]) of the selector, wherein the semiconductor layer is an oxygen exchange layer [0040] of the RRAM storage cell (see 
Re: claim 24, Hwang discloses the computing device of claim 19, respectively, wherein the resistive switching material layer (140/225 [0054]) includes at least one material selected from the group consisting of: HfOx, TaOx, HfTaOx, Te, Ge, Si, or chalcogenide.
Re: claim 25, Hwang in view of Lee discloses the computing device of claim 19, wherein the computing device [0126] is a wearable device or a mobile computing device, the wearable device or the mobile computing device including at least one device selected from the group consisting of: an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the circuit board.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohba et al. US 9,543,512 teach a threshold switching device including an OTS layer and a high resistance layer; and a storage device including a resistive layer and an ion source layer.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/31/2021